DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Instant US PGPub para 16 methanol and ethanol are alcohols with cetane numbers of about 1 to 15. Instant para 16 states "As described above, cleaner low-carbon fuels typically have a low cetane rating, which makes it more difficult to achieve autoignition with neat methanol or ethanol in a diesel engine. Since these alcohols have cetane numbers of about 1 to 15, compared to traditional diesel fuel with a cetane number of about 45, the temperature of the air and ensuing air-fuel mixtures at TDC is typically insufficient to achieve ignitability requirements for either alcohol." Examiner finds the instant specification states methanol and ethanol are alcohol.
Claim 65 ll 20-23 will be taken as argued 2/8/22 pg 11 as something of the like of “ignition begins at an upstream location of a stream of fuel, as would be induced by placement of an ignition assist device in a path of fuel spray.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 65 recites the limitation "the combustion chamber" in l 8.  There is insufficient antecedent basis for this limitation in the claim, see l 6 “a single combustion chamber.”  There are numerous other recitations of “the combustion chamber throughout claim 65 and its’ dependents suffering from same issue.  Dependent claims rejected due to dependency from rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 65-71,74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellnau et al US 2013/0213349 with applicant admitted prior art (AAPA) instant US PGPub para 16 in view of Kovacs et al US 4,444,166.
In Re 65, Sellnau teaches
65. A method of operating a compression ignition engine (title abstract), the compression ignition engine including an engine cylinder having an inner surface, a head surface, a piston disposed and configured to move in the engine cylinder, an intake valve, an exhaust valve, and an ignition-assist device (76 fig 1), the inner surface of the engine cylinder, the piston, the head surface, the intake valve, and the exhaust valve defining a single combustion chamber (fig 1 discloses all of the claimed generic structure), the method comprising the steps of: 
opening the intake valve during a first time period to draw a volume of air into the (see 35 USC 112b rejection above) combustion chamber (generic intake stroke see fig 5), the volume of air having a mass-average temperature of less than about 50 0C at the moment the volume of air passes through the intake valve (generic cold start parameters, 502 fig 6, note a cold soaked cold started engine around 0 degC will have an air temperature near ambient through intake valve), the intake valve opened by lifting 0C (paras 42,49-60); 
moving the piston from a bottom-dead-center (BDC) position to a top-dead- center (TDC) position in the combustion chamber at a compression ratio of between about 15 and about 25 (para 46);
injecting a volume of fuel into the combustion chamber, (Sellnau fig 4 para 12), the volume of fuel and the volume of air forming an air-fuel mix (paras 4-5,29); closing the intake valve (fig 5); and combusting via the ignition assist device substantially all of the volume of fuel (inherent to stoichiometric combustion paras 3,24,27), wherein at least about 20% of the volume of fuel is pre-mixed with the volume of air immediately prior to ignition (paras 4-5,29, title, partially premixed fuel being less than 100% premixed fuel air, e.g. 99% premixed > 20%).
Sellnau does not teach cold start intake valve lift 408 about equal to warm operation intake valve lift height 402-406.  However, Sellnau teaches cold start intake valve timing criticality of “intake valve closing is effectively at bottom dead center for maximum effective compression ratio” in para 56 and also para 53.  Sellnau further teaches valve profile height as optional, para 56, and multiple other implementations of valve profiles including height and timing, para 42, to leave the intake vale train available for other valve actuation functions.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Sellnaus 408 intake valve profile to be the same height of intake valve profiles 402-406 while preserving criticality of valve closing timing, as Sellnau teaches 408 as optional and provides benefits of other profiles, further having all intake valve lift heights the same height simplifies cost and complexity while retaining same benefit of valve closing time during cold start and warm up.

before the effective filing date of the invention (AIA ) to modify Sellnau’s fuel with Kovac’s alcohol fuel for superior impact on the environment and use of an efficient fuel.
Sellnau does not teach, although Kovac teaches the ignition-assist device (construed as glow plug in conjunction with ignition chamber 40 and 80, figs 4-5, col 10 ll 7-15 "glow plug [...]as it is necessary that the residual heat within the ignition chamber be sufficiently high to ignite the lighter particles or gases collected therein") located in the path of fuel spray within the combustion chamber such that the combustion begins at an upstream location of the streamAttorney Docket No. CLFL-001/01US 329380-2003 of alcohol fuel (col 10 ll 1-25. col 10 ll 3-6 "as with the embodiment of fig 4 the injector 69 in fig 5 includes a nozzle 70 for directing a portion of the fuel spray towards each of the ignition chambers"). Kovac further teaches pure alcohol fuel compression ignition at low compression ratio of 15:1 and 20:1 allows efficiency and reduced cost (cols 1,9). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Sellnau’s fuel with Kovac’s alcohol fuel for superior impact on the environment and use of an efficient fuel.
Sellnau does not teach, but Sellnau as modified with Kovac’s alcohol based fuel the fuel having a cetane number of less than about 20 as taught by applicant admitted prior art instant US PGPub para 16 methanol and ethanol are alcohols with cetane numbers of about 1 to 15.
In Re 66-71,74 Sellnau with AAPA as modified by Kovac further teaches:
66. The method of claim 65, wherein the ignition-assist device is located in a bowl region of the combustion chamber (76,72, fig 1 as modified with Kovac’s glow plug and ignition chamber).  

68. The method of claim 65, wherein at least about 50 % of the volume of the alcohol based fuel is pre-mixed with the volume of air immediately prior to ignition (paras 4-5,29, title, partially premixed fuel being less than 100% premixed fuel air, e.g. 99% premixed > 50%).  
69. The method of claim 65, wherein closing the intake valve during the first time period is at an engine crank angle between 175 and 255 degrees (408 fig 5 closes at approximately 225 degrees, note Sellnau’s CAD is labeled +360 degrees from claim crank angle, ie. subtract 360 deg from x axis fig 5 labels to be on the same scale}, further comprising: closing the intake valve at an engine crank angle less than 175 or greater than 255 degrees during a second time period to draw air into the combustion chamber (406 closes at 270 degrees, para 56 states profile 408 used at cold start and paras 53-54 state as speed and load increase intake valve closure is retarded, note that speed and load increases immediately after and during cold start to profile 408}.
70. The method of claim 69, further comprising: closing the intake valve at an engine crank angle between about 175 and about 255 degrees during a third time period (paras 53-54 teaches multiple variable intake valve closure timings immediately after and during cold start to profile 408).  
71. The method of claim 65, wherein the alcohol based fuel has a cetane number of less than about 10 (Sellnau as modified with Kovac’s alcohol based fuel the fuel having a cetane number of less than about 20 as taught by applicant admitted prior art instant US PGPub para 16 methanol and ethanol are alcohols with cetane numbers of about 1 to 15).  
74. The method of claim 71, wherein the alcohol fuel has a cetane number of less than about 5 (Sellnau as modified with Kovacs alcohol based fuel the fuel having a cetane number of less than about .

Claims 72,73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellnau et al US 2013/0213349 with applicant admitted prior art instant US PGPub para 16 in view of Kovacs US 4,444,166 and in view of Magel US 2010/0050990.
	In Re 72, Sellnau further teaches the compression ignition engine further comprises at least one of turbocharger, a supercharger, or a turbo-compounding device (para 20), the method further comprising: passing the volume of air through the turbocharger, the supercharger, and/or turbo-compounding device prior to drawing the volume of air into the combustion chamber (para 20).  Sellnau as modified by Kovacs teaches using alcohol fuel.
	Sellnau doesn’t teach although Magel teaches injecting the volume of fuel is at an injection pressure of at least about 1,000 bar (para 72).  Magel further teaches an injection pressure of at least about 1,000 bar allows essentially constant pressure injection (para 22).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to replace Sellnau’s injection pressure with Magel’s injection pressure to allow essentially constant pressure injection.
In Re 73 Sellnau further teaches, Attorney Docket No. CLFL-001/01US 329380-2003 Serial No. 17/092,474 Page 10 restricting at least a portion of a volume of exhaust from exiting the combustion chamber (“rebreathing” para 56 where exhaust is kept inside the chamber).

Claim Rejections - 35 USC § 102 – duplicate rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65-74 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kovacs US 4,444,166.
In Re 65-74, Kovacs teaches all claim limitations, see cols 4-5 and figs 1-5, especially cols 9-10, additionally above mapping /explanation/logic for matters of inherency incorporated herein, note Kovacs’ valve lift height are inherently equal as conventional valve trains have unaltered lift due to the use of a single cam lobe profile as known to PHOSTIA, ignition assist device construed as glow plug in conjunction with ignition chamber 40 and 80 figs 4-5, col 10 ll 7-15 "glow plug [...]as it is necessary that the residual heat within the ignition chamber be sufficiently high to ignite the lighter particles or gases collected therein".

Claim Rejections - 35 USC § 103 – duplicate rejection
Claims 65-71,74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellnau et al US 2013/0213349 with applicant admitted prior art (AAPA) instant US PGPub para 16 in view of Kovacs et al US 4,444,166.
In Re 65-74, Sellnau in view of AAP and Kovacs teaches all claim limitations as mapped above except: Sellnaus 408 first intake valve lift height of about 7 mm is taken as claimed as “about equal to” 402-406 a second intake valve lift height of about 9 mm, 7 and 9 mm being about equal.
s 72,73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sellnau et al US 2013/0213349 with applicant admitted prior art instant US PGPub para 16 in view of Kovacs US 4,444,166 and in view of Magel US 2010/0050990.
In Re 72,73 Sellnau in view of AAP and Kovacs and Magel teaches all claim limitations as mapped above except: Sellnaus 408 first intake valve lift height of about 7 mm is taken as claimed as “about equal to” 402-406 a second intake valve lift height of about 9 mm, 7 and 9 mm being about equal.

Response to Arguments
Applicant's arguments filed 2/8/22 pgs 9-12 have been fully considered but they are not persuasive. 
Applicant argues first pg 10 that Sellnau intake valve profile 408 lift height is not about equal to 402-406.  However, examiner finds sufficient disclosure, teachings, and motivation in Sellnau and as known and available to PHOSITA to either modify 408 lift to be equal to 402-406 as described above, or take 408 and 402-406 as about equal as described in duplicate 35 USC 103 rejection above.  Further, examiner finds support in original disclosure instant US PGpub [0055] and [0020] "More complex or "asymmetric" VVT can also be implemented, in which the lift and opening duration can be modified and/or the timing adjustment of the intake valve 130 can be different from the timing adjustment of the exhaust valve 140" as valve lift heights being about equal. Further, duplicate 35 USC 102 rejection above over Kovac inherently teaches all valve lift heights the same as described above. 
Applicant argues second pgs 10-11 that Kovacs embodiment figs 1-3 do not have single combustion chamber.  However, examiner finds Kovacs figs 4-5 have single combustion chamber.
Applicant argues third pg 11 that neither Sellnau nor Kovac teaches ignition begins at an upstream location of a stream of fuel, as would be induced by placement of an ignition assist device in a path of fuel spray.  However, examiner finds Kovac teaches the ignition-assist device (construed as glow .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747